UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1823


JOSE JEOVANY PEREZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 19, 2019                                      Decided: August 23, 2019


Before GREGORY, Chief Judge, and WILKINSON and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring, Maryland, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Jessica E. Burns, Senior
Litigation Counsel, John B. Holt, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Jeovany Perez, a native and citizen of El Salvador, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s order denying his untimely motion to reopen. We have reviewed

the administrative record and find no abuse of discretion. See 8 C.F.R. § 1003.23(b)(3)

(2012). Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Perez (B.I.A. June 21, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2